Case: 2:20-mj-00315-EPD Doc #: 1 Filed: 04/29/20 Page: 1 of 1 PAGEID #: 1

AQ 91 (Rev, 08/09) Criminal Complaint

 

UNITED STATES DIST RICT COURT

for the
Southern District of Ohio

United States of America
Vv

Case No. a . Q0- MS AS

mee ee ee ee ee”

Samuel Redea GEBRE
Defendant(s)

CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that t xe) is truc to the best of my knowledge and belief,

On or about the date(s) of hv | ) ’ ty w?4 in the county of Franklin in the
Southern _ District of Ohio , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. 841(a)(1) & (b)(1)(A)(viil) knowingly and intentionally possessed with intent to distribute in excess of
500 grams or more of a mixture or substance containing a detectable
amount of Methamphetamine, its salts, isomers, or salts of its isomers, a
Schedule II controlled substance

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet.

— WYlh

Complainant ‘s signature

Sworn to before me and signed in my presence via facetime.

paw: 4 2q|Z026

City and state: Columbus, Ohio | Elizabeth A. Preston Beaye 5

Printed name Sad title us

    
  
